DETAILED ACTION
1.	 Claims 1-20 are allowed. 
Notice of Pre-AIA  or AIA  Status
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1, 9 and 10 as a whole, closest art of record failed to teach or suggest among other thing: 
“a visibility index computation unit which, upon receiving two or more images to be merged, computes, for each image to be merged, a visibility index, which is an index relating to the visibility of an object to be viewed in the image, on the basis of a contrast value of the image and the amount of noise included in the image, wherein the two or more images to be merged have different characteristics and have at least an overlap region; a merge ratio computation  unit which computes an image merge ratio between the images to be merged, on the basis of the visibility indices; and an image merging unit which merges the images to be merged, on the basis of the merge ratio, to generate a merged image”

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims

5.    Below are references that teach some limitations of the claims 1, 10 and 11 but are lack the teaching of the limitations mentioned above:
a.	“Systems and methods for performing image fusion”, US 8885976 B1, to Kuo et al., disclosed: 
obtaining a merged Laplacian image at a current image level of the merged Laplacian pyramid; expanding a width and a height of the merged Laplacian image by a factor of two; applying Gaussian convolution to the merged Laplacian image to produce an expanded image; adding the expanded image to a merged Laplacian image of the next image level to generate an intermediate image of the next image level; calculating at least one blending weight value for the intermediate image of the next image level; and applying a weighted average to the merged Gaussian image of the next image level and the intermediate image of the next image level based on the at least one calculated blending weight value of the next image level to generate a modified image of the next image level; wherein expanding, adding, calculating, and applying are repeated until an original image resolution of the plurality of obtained images is reached, wherein each of the obtained images has a same original image resolution, and wherein the resultant image comprises the modified image at the original image ( see abstract claim 8) 

b.	“IMAGE PROCESSING DEVICE, IMAGE PROCESSING METHOD, PHOTOGRAPHIC IMAGING APPARATUS, AND RECORDING DEVICE RECORDING IMAGE PROCESSING PROGRAM”, US 20130314557 A1, to FURUKAWA; Eiji, , disclosed: 
the apparatus  has motion vector calculation unit  which calculates motion vector between standard image and reference image. A motion compensation unit  compensates the motion based on motion vector. A contrast calculation unit  calculates the contrast valve of object pixel in standard image. A compositing ratio calculation unit  calculates the compositing ratio of the object pixel of standard image and compatible pixel of reference image. A blend synthesis unit  synthesizes the object pixel of standard image and the compatible pixel of reference image(see Abstract [005])
c.  “System and method for virtualization of ambient environments in live video streaming”, US 8917764 B2, published  Dec. 23, 201,4 to Gupta; Puneet disclosed: 
A system for virtualization of ambient environments in live video streaming, comprising: a fixed-mounted video camera; a server coupled to the fixed-mounted video camera, wherein the server to implement a video streaming application including a virtual environment processing module; and a plurality of video receivers coupled to the server via a communication network, wherein the virtual environment processing module pre-processes a current frame in a live video stream using a spatial scaling algorithm and a sub-sampled frame rate operation algorithm, wherein the virtual environment processing module performs motion detection to obtain motion information in the pre-processed current frame in the live video stream, wherein the virtual environment processing module computes a background model using the motion information; aspect ratio based filter, a symmetry based filter, a cluster density based filter and a histogram based filter, wherein the virtual environment processing module further refines the refined foreground bounding boxes using user configurable rule based filters stored as a rule book to obtain object classification information (see Fig.1 claim 6). 

d. “IMAGE PROCESSING DEVICE, IMAGE DISPLAY DEVICE, PROGRAM, AND STORAGE MEDIUM”, JP 2014138329 A, to MATSUOKA TERUHIKO et al., disclosed
 the apparatus has a filter process unit (303) which performs filter process to inputted image data using determined type of filter, and outputs filter processed image data about the focused pixel. Weight output unit (305) outputs weighting coefficient which calculates noise reliability of focused pixel based on inputted image data, and calculates difference of inputted image data and filter processed image data as detail emphasis component about focused pixel. Mixing process unit (306) generates the output image data obtained by mixing with filter processed image data. 
 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699